2 N.Y.3d 786 (2004)
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v
ANGEL MATEO, Respondent.
Court of Appeals of the State of New York.
Submitted April 19, 2004.
Decided May 11, 2004.
Motion dismissed upon the ground that no action or proceeding is presently pending before the Court of Appeals (see People v Smith, 63 NY2d 896). An application to enforce this Court's remittitur, if such application properly lies, is by appeal, not motion (see Karger, Powers of the New York Court of Appeals § 122 [3d ed]).
*787 Judge READ taking no part.